Citation Nr: 1449532	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left ankle sprain based on limitation of motion

2.  Entitlement to a separate rating for left ankle sprain based on instability.

3.  Entitlement to an extraschedular rating higher than 10 percent for a left ankle sprain based on instability.

REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the National Guard from July 1972 to July 1978 and from June 1989 to July 1993.  He served on active duty for training from November 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is in the Veteran's file.

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of a rating higher than 10 percent for a left ankle sprain on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle sprain is characterized by moderate limitation of motion.

2.  The Veteran's left ankle sprain is also characterized by moderate instability.







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left ankle sprain based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2014).

2. The criteria for a separate 10 percent rating for left ankle sprain based on instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2014).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 

Any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 



In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in November 2009.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (preadjudication VCAA notice).  No further VCAA notice is required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records and VA medical records.   On remand, the RO asked the Veteran to document his time lost from work since 2010 and to submit private medical records pertaining to the evaluation of the left ankle.  The Veteran did not respond to the request. 



Without the Veteran's participation, the VA is unable to obtain identified private medical records.  No additional actions were available or required of the VA.  Wood v. Derwinski, 1 Vet. App. 190,193.

The Veteran was afforded VA examinations in December 2009, April 2012, and March 2014.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

\


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07. 



Under Diagnostic Code 5271, the criterion for a 10 percent rating requires moderate limited motion of the ankle disability. The maximum rating assignable under Diagnostic Code 5271 is 20 percent, which is assigned for marked limited motion of the ankle.

Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

Evidence

On VA examination in December 2009, the Veteran complained of intermittent pain, weakness, stiffness, swelling, instability, fatigability, and lack of endurance.  The Veteran also reported that he experienced flare-ups a few times a week that lasted a few hours.  He stated that flare-ups impaired his ability to perform his daily activities.  He also stated that he missed thirty days from work during the past twelve months due to his left ankle.  A physical examination revealed dorsiflexion to 10 degrees with pain at 5 degrees and plantar flexion to 35 degrees with pain at 30 degrees.  There was no decrease in range of motion or function after repetitive motion; however, the examiner noted that the Veteran had an estimated loss of 10 degrees in all modalities during flare-ups.  There was no finding of ankylosis.

VA treatment records reveal the Veteran complained of left ankle pain and swelling.  In Aril 2010 the Veteran reported that pain management was working and he declined an ankle fusion; however, in April 2011, the Veteran reported increasing left ankle pain.  No gross deformity was found on physical inspection.

On VA examination in April 2012, the Veteran continued to report episodes of left ankle pain and flare-ups.  A physical examination revealed plantar flexion to 40 degrees, with pain at 40 degrees and dorsiflexion to 10 degrees, with pain at 10 degrees.  There was pain on movement; however, there was no additional limitation in range of motion following repetitive testing.  Additionally, joint stability tests did not demonstrate laxity.  


The Veteran did not require assistive devices and had no ankylosis.  The examiner concluded that no associated symptoms except for intermittent swelling and stiffness affected the Veteran's ability to work.

In submitted statements and testimony, the Veteran stated that his ankle did not display limited motion.  Instead, the Veteran maintained that his ankle was unstable, that he wore a brace, and that he lost time at work due to his ankle disability.  In support of his claim, he submitted a letter from his supervisor indicating that the Veteran depends on his staff to oversee much of the property because his ability to walk around the property has deteriorated.

On VA examination in March 2014, the Veteran stated that his ankle buckled and that he fell more than twenty times over the past year.  The VA examiner noted that the Veteran used an ankle brace as needed.  Range of motion for the left ankle was plantar flexion to 45 degrees with pain at 45 degrees and plantar flexion to 10 degrees with pain at 10 degrees.  There was no additional limitation in range of motion following repetitive-use testing; however, the Veteran exhibited less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with weight-bearing following repetitive testing.  There was no evidence of ankylosis or arthritis.  The examiner concluded that the Veteran's ankle pain and instability limited his ability to walk and stand for prolonged periods of time.

Analysis

As for limitation of motion of the ankle, on VA examinations in 2009, 2012, and 2014 the most limited range of motion finding was dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with no additional loss of range of motion with repetitive use.  Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Under Diagnostic Code 5271, the criterion for a 20 percent rating is marked limitation of motion of the ankle.  



The findings of 10 degrees dorsiflexion (50 percent of normal dorsiflexion) and 35 degrees of plantar flexion (77 percent of normal plantar flexion) do not more nearly approximate or equate to marked limitation of motion of the ankle.  Although the December 2009 examiner concluded that the Veteran would experience an estimated loss of 10 additional degrees in all modalities during flare-ups, additional examinations in 2011 and 2014 actually revealed increased plantar flexion findings.   Accordingly, the totality of the evidence does not approximate or equate to marked limitation of motion of the ankle even when considering functional loss.

The Board has also considered other diagnostic codes and finds that a separate rating under Diagnostic Code 5284 provides a more appropriate and favorable rating for evaluating the Veteran's left ankle disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Diagnostic Code 5271 does not address the Veteran's symptoms of instability.  Diagnostic Code 5284, however, would allow for a separate evaluation of the Veteran's left ankle instability, which is his chief complaint.

Diagnostic Code 5284 addresses foot injuries.  A 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  38 C.F.R. § 4.71.

As it relates to instability, the Veteran has consistently complained of symptoms of instability throughout the course of the current appeal.  During the hearing, the Veteran reported that he wore a brace and that VA treatment providers recommended an ankle fusion to stabilize his ankle in April 2010.  VA treatment records confirm that the Veteran declined an ankle fusion.  Moreover, on VA examination in March 2014, objective joint stability testing revealed laxity.

After considering the medical findings and lay contentions, the Board finds that the evidence reveals a disability picture that more nearly approximates a moderate foot disability.  


Although a foot injury is not specifically shown, a moderate foot disability better contemplates the Veteran's disability picture, and the Board finds that a 10 percent rating for instability is warranted by analogy under Diagnostic Code 5284.

The Board finds, however, that the record does not warrant the next higher rating, a 20 percent rating, which requires a moderately severe disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's left ankle disability is productive of limitation of motion and instability.  As discussed above, the Veteran's ankle disability is also rated under Diagnostic Code 5284 because it encompasses symptoms of instability, which the Veteran maintains is his chief complaint.  While the Veteran wears an ankle brace for stability, the severity of his instability is not consistent with that required for a 20 percent rating.  The Board finds the evidence of record supports a finding consistent with a moderate foot disability.  

As there is no evidence of ankylosis of the ankle, subastragalar, or tarsal joints; malunion of os calcis or astragalus; astragalectomy; or other injuries of the foot, separate ratings are not warranted under Diagnostic Codes 5270, 5272, 5273, 5274, or 5284.


ORDER

A rating higher than 10 percent for a left ankle sprain based on limitation of motion is denied.

A separate rating of 10 percent for a left ankle sprain based on instability is granted.


REMAND

The Veteran maintains that his chief complaint is instability.  





On examination in December 2009, the Veteran reported that he missed thirty days of work over the past twelve months.  In a statement in March 2013, the Veteran's employer indicated that the Veteran was  no longer able to walk the entire property at work and that the Veteran had to use a golf cart to get around.  The Veteran also reported that he fell over twenty times during the past year due to left ankle instability.

Given the evidence of record, including the Veteran's assertion that he missed approximately one month of work in 2009 due to his ankle disability, the Board finds that there are exceptional circumstances that necessitate a referral to VA's Director of Compensation Services for consideration of an extra-schedular rating under 38 C.F.R. § 3.321.  

Accordingly, the case is REMANDED for the following action:

Refer the claim for a rating higher than 10 percent for a left ankle sprain based on instability on an extraschedular basis.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


